Citation Nr: 0312298	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a 
gunshot wound to the right wrist with fracture of the 
navicular, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for a shell 
fragment wound to the right chest, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to May 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In March 1999, the case was remanded to the RO 
for additional adjudication.  The case has been returned to 
the Board from the Philadelphia, Pennsylvania, RO, for 
further consideration.

The Board's March 1999 remand listed the issue of entitlement 
to a total disability rating due to individual 
unemployability.  The RO's January 2003 rating decision 
granted entitlement to a total disability rating due to 
individual unemployability.  The granting of the benefit that 
had been sought on appeal resolved the disagreement.  Since 
the benefit sought on appeal has been granted, there are no 
further alleged errors of law or fact to be considered on 
appeal.  Therefore, there is no need for the Board to further 
address the claim for a total disability rating due to 
individual unemployability.  38 U.S.C.A. § 7105(d) (West 
2002); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
Holland v. Brown, 9 Vet. App. 324 (1996), rev'd sub nom. 
Holland v. Gober, No. 97-7045 (Fed. Cir. July 29, 1997).  

In the May 2003 informal hearing presentation before the 
Board, the veteran's representative at the Board raised the 
issue of service connection for diabetes mellitus.  This 
matter is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no evidence of muscle injury, other than to the 
muscles of the hand, due to the right wrist wound.


3.  There is no more than moderate impairment of the right 
median nerve.

4.  The veteran is rated at the maximum disability rating 
available for impairment of the thoracic muscles of 
respiration.

5.  The medical evidence in the record does not show any 
pulmonary impairment due to the chest wounds.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
gunshot wound to the right wrist with fracture of the 
navicular are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, 4.14, 4.20, 4.71a, 4.73, 4.124a, Diagnostic Code 
5215, 5309, 8515 (2002).

2.  The criteria for an increased disability rating for a 
shell fragment wound to the right chest are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 4.73, 4.97, Diagnostic Codes 
5321, 6818 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.14, 4.73, 4.97, Diagnostic Codes 5321, 6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Right wrist

The veteran contends, in essence, that the residuals of the 
gunshot wound to the right wrist are more severe than 
reflected by the disability rating assigned.

A rating decision in July 1967 granted service connection for 
a gunshot wound to the right wrist with fracture of the 
navicular.  A 10 percent disability rating was assigned.  A 
January 2003 rating decision increased the disability rating 
to 30 percent, effective from April 1994, using Diagnostic 
Code 5215-8515.  The issue concerning the evaluation of this 
disability remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Under Diagnostic Code 5215, where motion of the wrist is 
limited to dorsiflexion of less than 15 degrees or palmar 
flexion is limited to in line with the forearm, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2002).

The Board notes that the veteran is right handed.  Thus, the 
evaluation of this disability is for the dominant hand.  See 
38 C.F.R. § 4.69 (2002).  Under the provisions of Diagnostic 
Code 8515, for the major side, complete paralysis of the 
median nerve warrants a 70 percent disability rating.  This 
is described as the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  Incomplete paralysis on the 
major side is rated 50 percent when severe, 30 percent when 
moderate, and 10 percent when mild.  The term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).

On July 3, 1997, during the pendency of the veteran's claim 
and appeal, new rating criteria for muscle injuries became 
effective.  62 Fed. Reg. 30,235 (1997).  The veteran is 
entitled to have his claim considered under both the original 
and revised criteria, and have the criteria most favorable to 
his claim applied.   Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this instance, the rating criteria for Diagnostic 
Code 5309, muscle group IX, remained essentially the same.  
Both the former and the revised criteria of Diagnostic Code 
5309 provide that the forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The intrinsic muscles of 
hand are the thenar eminence; short flexor, opponens, 
abductor and adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  The hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Disability is rate based on limitation 
of motion with a minimum of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2002); See 38 C.F.R. § 4.73, Diagnostic 
Code 5309 (1996).

The Board's March 1999 remand returned this case to the Board 
for consideration of whether a separate muscle injury rating 
was appropriate for the veteran's right wrist and hand.  The 
service medical records show the wound was to the right hand 
with a fracture of the navicular bone.  The service medical 
board proceedings show that there was a nondisplaced fracture 
of the right carpal bone.  There is no evidence of muscle 
injury, other than to the muscles of the hand, due to wound.  
The RO noted that the service medical records did not show 
muscle damage due to the wrist wound and declined to assign a 
separate muscle injury rating.  Since there is no evidence of 
muscle injury other than to the muscles of the hand, a 
separate muscle injury rating is not warranted.  Rather, 
pursuant to the original and revised criteria of Diagnostic 
Code 5309, the disability is rated based on limitation of 
motion.  Since the wound was to the wrist and there was 
fracture of the navicular bone, the disability is rated based 
on limitation of motion of the right wrist.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (1996); 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2002).

The January 2003 rating decision shows the RO rated the 
veteran's wrist disability under the criteria of Diagnostic 
Code 5215 for limitation of motion of the wrist and 
Diagnostic Code 8515 for paralysis of the median nerve.  A 30 
percent rating has been assigned, which is greater than the 
maximum 10 percent rating that is available for limitation of 
motion of the wrist under Diagnostic Code 5215.  Therefore, 
further consideration of the rating criteria for limitation 
of motion of the right wrist is not necessary since no 
additional benefit from these rating criteria is available.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55 
(2002).  See 38 C.F.R. § 4.55(g) (1996).  

The RO rated the veteran's right wrist disability under the 
criteria of Diagnostic Code 8515 for paralysis of the median 
nerve.  A November 1994 VA clinical record notes there was a 
mild decrease in power in the right median nerve.  The ulnar 
nerve was good.  A January 1995 VA EMG [electromyograph] 
nerve conduction study of the right upper extremity did not 
show any evidence of denervation or other abnormality.  
However, the report did note that conduction velocity in the 
forearm segment of the right median nerve was somewhat low.  
An April 1995 VA examination report shows the veteran 
complained that his left hand was stronger than his right 
hand.  There was decreased strength in flexing and extending 
the right hand against resistance.  The veteran received a VA 
examination in September 1999.  He complained of weakness of 
the right wrist.  Deep tendon reflexes were 2+ and 
symmetrical in the extremities, and motor and sensory were 
intact.  The examiner indicated that the right wrist hampered 
grip strength.  The veteran received another VA examination 
in May 2001.  There was decreased sensation of the right 
hand.  Grip strength was also reduced to 4/5 with mild loss 
of dexterity.  

Only the May 2001 VA examination report shows that there is 
decreased sensation in the right hand.  Other medical 
evidence shows normal sensation.  Where the neurologic 
impairment is sensory, the impairment is of a mild or at most 
a moderate degree.  The veteran has decreased strength in the 
right hand, a November 1994 VA clinical record notes there 
was mild decrease power in the right median nerve, and a 
January 1995 VA EMG nerve conduction study noted that 
conduction velocity in the forearm segment of the right 
median nerve was somewhat low.  Since there is impairment of 
the median nerve that is more than just sensory, the 
impairment is moderate.  Moderate impairment of the median 
nerve in the major extremity is a 30 percent rating.  This is 
consistent with the disability rating currently assigned.  
The May 2001 VA examination notes that right hand grip 
strength was reduced to 4/5 and there was mild loss of 
dexterity.  These findings do not show that the impairment of 
the median nerve is greater than moderate to warrant a 
greater disability rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2002).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for a gunshot wound to the right wrist with fracture 
of the navicular.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (1996); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.71a, 4.73, 4.124a, Diagnostic Code 5215, 5309, 8515 
(2002).

Right chest

The veteran claims, in essence, that the residuals of a shell 
fragment wound to the right chest are more severe than 
reflected by the 20 percent disability rating assigned.

A rating decision in July 1967 granted service connection for 
a gunshot wound to the right chest with a 20 percent 
disability rating assigned.  The 20 percent rating has 
remained in effect since that time.  It is now protected.  
This rating is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2002).

As noted above, new rating criteria for muscle injuries 
became effective on July 3, 1997, during the pendency of the 
veteran's claim and appeal.  62 Fed. Reg. 30,235 (1997).  The 
veteran is entitled to have his claim considered under both 
the original and revised criteria, and have the criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  However, both the original and 
revised criteria of Diagnostic Code 5321 are the same.  
Diagnostic Code 5321 for muscle group XXI, muscles of 
respiration thoracic muscle group, provides that severe or 
moderately severe impairment warrants a 20 percent rating, 
moderate impairment warrants a 10 percent rating, and slight 
impairment warrants a noncompensable rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (1996); 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2002).

At the time the veteran initiated his claim, the criteria of 
Diagnostic Code 6818 for the residuals of pleural cavity 
injuries including gunshot wounds provided that severe 
residuals with tachycardia, dyspnea or cyanosis on slight 
exertion, adhesions of the diaphragm or pericardium with 
marked restriction of excursion, or poor response to exercise 
warranted a 60 percent rating.  A 40 percent rating was 
warranted for moderately severe residuals with pain in the 
chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, or hemoptysis at intervals.  A 20 
percent rating was assigned for moderate residuals; bullet or 
missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  
Disabling injuries of the shoulder girdle of muscle groups I 
to IV were to be rated separately for combination.  It was 
noted that disability persists in penetrating chest wounds in 
proportion to the interference with respiration and 
circulation which may become apparent after slight exertion 
or only under extra stress.  38 C.F.R. § 4.97, Diagnostic 
Code 6818 (1996).

There have also been changes to the rating criteria for the 
respiratory system during this appeal.  On October 7, 1996, 
new rating criteria for the respiratory system became 
effective.  61 Fed. Reg. 46, 720 (1996).  The veteran is 
entitled to have his claim considered under both the original 
and revised criteria, and have the criteria most favorable to 
his claim applied.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Under the revised criteria, Diagnostic Code 6843 for 
traumatic chest wall defect, pneumothorax, or hernia, is 
rated using the general rating formula for restrictive lung 
disease.  A 100 percent rating is warranted where FEV-1 is 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity  (FEV-1/FVC) is less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40-percent of predicted, or; 
the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC 
is 56 to 70 percent, or; DLCO (SB) is 6 to 65 percent of 
predicted.  Gunshot wounds of the pleural cavity with bullet 
or missile retained in lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2002).  

In the January 2003 rating decision, the RO changed the 
Diagnostic Code used to rate the disability due to shell 
fragment wound of the right chest from Diagnostic Code 6818 - 
which no longer exists under the revised rating schedule - to 
Diagnostic Code 6899-5321.  The use of the hyphenated code 
indicates that the disability was considered to be an 
unlisted respiratory disease, rated by analogy to a specific 
muscle injury.  See 38 C.F.R. §§ 4.20, 4.27 (2002).

The veteran is rated at the maximum disability rating 
available under Diagnostic Code 5321 for impairment of the 
thoracic muscles of respiration.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5321 (2002).  A greater disability rating may be 
available due to any pulmonary symptoms the veteran may have.

An April 1995 pulmonary function study shows interpretations 
of severe restrictive disease and severe obstructive disease; 
however, poor effort was noted.  A VA clinical record in 
September 1995 shows the chest was clear bilaterally without 
wheezes, rhonchi, or crackles.  A March 1996 VA clinical 
records shows the lungs were clear with equal expansion and 
without rales, wheezes, or crackles.  The veteran received a 
VA examination in March 1997.  He did not have any complaints 
of chest trouble.  The examiner noted that records revealed 
impairment of excursion of the diaphragm.  There were no 
respiratory tract symptoms.  The veteran received a VA 
examination in September 1999.  There was symmetrical and 
adequate expansion on deep inspiration.  The veteran received 
a VA examination in May 2001.  The lungs were adequately 
aerated with good air entry.  The pulmonary function test was 
normal.  

The service medical records show that the veteran's wounds 
involved the respiratory system in the pleural cavity.  The 
medical evidence does not show that the veteran currently has 
pulmonary symptoms due to his chest wound.  Although a 
pulmonary function study conducted in April 1995 shows severe 
restrictive and obstructive disease, the report indicates 
that there was poor effort on the part of the veteran.  
Therefore, the study results are not probative in determining 
whether the veteran has pulmonary impairment due to the chest 
wound.  As noted, there are no other pulmonary symptoms 
related to the wound shown in the medical evidence and a 
pulmonary function study conducted in May 2001 was normal.  
Therefore, the medical evidence in the record does not show 
any pulmonary impairment due to the chest wound to warrant a 
greater disability rating than the currently assigned 20 
percent rating for impairment of muscle group XXI under both 
the original and revised respiratory system rating criteria.  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2002). 

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
shell fragment wound to the right chest.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.73, 4.97, Diagnostic Codes 5321, 
6818 (1996); 38 C.F.R. §§ 4.7, 4.14, 4.73, 4.97, Diagnostic 
Codes 5321, 6843 (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
July 1996 statement of the case and the February 2003 
supplemental statement of the case.  The statement of the 
case and supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claims.  The 
February 2003 supplemental statement of the case advised the 
veteran of the VCAA and of the kind of evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining.  VA medical records were requested and 
obtained by the RO.  The veteran has received VA 
examinations.  Neither the veteran nor his representative 
have identified additional relevant evidence of probative 
value which has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to an increased disability rating for a gunshot 
wound to the right wrist with fracture of the navicular is 
denied.

Entitlement to an increased disability rating for a shell 
fragment wound to the right chest is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

